                             Case 21-40167-bem  Walden, Tommy Lamar
                                                Paycheck Summary Worksheet
                                                                                     Doc 9         Filed 02/17/21 Entered 02/17/21 15:47:45   Desc Main
    Automation Personell Services
                                                                                                   Document      Page 1 of 7
           Date         Earnings     Taxes      Other      Net Ck     Form B22 Diagnostics/Notes


          Salary X26     424.00          0.00   0.00       424.00     1,837.33

          Hash total:    424.00          0.00   0.00       424.00     1,837.33


         SPOUSE:         424.00          0.00   0.00       424.00     1,837.33




Wednesday, February 17, 2021 - 3:12 PM                                                                   Page 1
                               Case 21-40167-bem     Walden, Tommy Lamar
                                                     Deduction Summary Worksheet
                                                                                          Doc 9          Filed 02/17/21 Entered 02/17/21 15:47:45   Desc Main
   By Paycheck Deduction
                                                                                                         Document      Page 2 of 7
        Paycheck Deduction              Form B22 Line Assignment               Amount     Adjustment   Net    Form B22


                                                             Monthly total:        0.00         0.00   0.00       0.00




   By Form B22 Line Assignment

    Form B22 Line Assignment                                       Amount



                               Total monthly deduction(s):            0.00




Wednesday, February 17, 2021 - 3:13 PM                                                                                   Page 2
                                   Case 21-40167-bem
                                          Walden, Tommy Lamar
                                         Other Income Summary Worksheet
                                                                                Doc 9                Filed 02/17/21 Entered 02/17/21 15:47:45   Desc Main
            Date      Description                                           Gross    Deductions
                                                                                                     Document
                                                                                                  Net Income
                                                                                                                   Page 3 of 7
                                                                                                               Form B22

   Debtor 1
    Income from all other sources
                   6X Disability                                          1,180.00        0.00      1,180.00   1,180.00


                                                                                                               1,180.00


                                                                                                  DEBTOR:      1,180.00




Wednesday, February 17, 2021 - 3:13 PM                                                                               Page 1
Case 21-40167-bem   Doc 9   Filed 02/17/21 Entered 02/17/21 15:47:45   Desc Main
                            Document      Page 4 of 7
Case 21-40167-bem   Doc 9   Filed 02/17/21 Entered 02/17/21 15:47:45   Desc Main
                            Document      Page 5 of 7
Case 21-40167-bem   Doc 9   Filed 02/17/21 Entered 02/17/21 15:47:45   Desc Main
                            Document      Page 6 of 7
Case 21-40167-bem   Doc 9   Filed 02/17/21 Entered 02/17/21 15:47:45   Desc Main
                            Document      Page 7 of 7
